07/07/2021
             IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                      Assigned on Briefs April 27, 2021, at Knoxville

                   MARIO NORFLEET v. STATE OF TENNESSEE

                    Appeal from the Criminal Court for Shelby County
                         No. 11-06148       Chris Craft, Judge
                        ___________________________________

                               No. W2020-00694-CCA-R3-PC
                           ___________________________________


The petitioner, Mario Norfleet, appeals the denial of his post-conviction petition arguing
the post-conviction court erred in finding he received the effective assistance of counsel at
trial. Following our review, we affirm the post-conviction court’s denial of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
TIMOTHY L. EASTER, JJ., joined.

Ernest J. Beasley, Memphis, Tennessee, for the appellant, Mario Norfleet.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Byron Winsett,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                               OPINION

                                  Factual and Procedural History

    I.        Trial Proceedings

        The petitioner, Mario Norfleet, was convicted by a Shelby County Criminal Court
    jury of theft of property valued at more than $60,000, for which he received a sentence
    of thirty years in confinement as a career offender. On direct appeal, this Court set forth
    the relevant facts as follows:1


         1
           Due to the length of the trial court testimony, we have only included those facts relevant to the
issues raised on post-conviction and on appeal.
       This case arises from the theft of furniture from a warehouse where
items were stored for Fox Lane Furniture in Memphis, Tennessee. A Shelby
County grand jury indicted [the petitioner and Terence Mitchell] for theft of
property valued at more than $60,000. At the trial for these charges, the
parties presented the following evidence: Robert Landshof, the sole
proprietor of Fox Lane Furniture, testified that he started his furniture
business in Memphis, Tennessee, in 1970. He explained that he operated a
15,000 square foot showroom located on Winchester Road and a warehouse
located on Barton Drive. Mr. Landshof had owned the three-story warehouse
since 1997 and said he stored “[m]illions of dollars’ worth” of furniture
inventory in the warehouse.

        Mr. Landshof testified that, during the time period of September 2010
to January 2011, he experienced “considerable loss” to his inventory due to
multiple “break-ins” of his warehouse. About these break-ins, Mr. Landshof
stated:

          The first incident was noticed in the first part of September of
  2010. The front door lock to the warehouse has a steel cover plate that
  sort of covers the area where the deadbolt goes into the frame. And that
  steel cover plate was chiseled off allowing someone to pry the deadbolt
  back and gain access to the building.

  ....

         We called the police immediately . . . and had them come out
  and you know, the documentation was started at that date, the problem
  was, we repaired that lock, we reinforced that lock, and over the next
  five months, every door—there’s like six different doors to the
  building, every single door was smashed, broken, chopped, whatever
  manner, I couldn’t stop it.

        Mr. Landshof stated that he placed additional locks to the doors and
added cables and chains, both of which were “easily cut.” “Out of
desperation” he attempted to cement a rear door that went into the basement
of the building but ultimately just “reinforced” the doors. Mr. Landshof sat
in his pickup truck some nights and watched the warehouse in an attempt to
figure out how “massive amounts of furniture” was being removed from his
warehouse.



                                    -2-
        Mr. Landshof testified that, although it was not initially apparent, he
finally determined that the intruders had removed a sheet of metal covering
the rear windows on the building and “chopped” a hole through one of the
windows, providing a small opening into the basement. After entry, the
intruders would replace the sheet metal to obscure detection. Once someone
was inside the building, the bar on an exit door could be pushed to get out of
the building. Mr. Landshof testified that the total value of the furniture taken
during the numerous break-ins was “in excess of seven hundred and fifty
thousand dollars.” He described the warehouse as “in a shambles” with items
ripped out of the boxes, items smashed, and items broken. He recalled that
he found a section of the warehouse that “might hold thirty beds” with all the
boxes intact but empty.

         Mr. Landshof testified that, in mid-January 2011, at the request of a
Memphis Police detective, he drove to a residence on Whittaker Drive in
Memphis, Tennessee. Upon entering the residence, Mr. Landshof found that
“it was very obvious” that it was his inventory in the residence. Mr. Landshof
recalled that the residents of the home were present and that he did not know
any of them nor had he given any of them permission to take the furniture to
the residence on Whittaker Drive. Mr. Landshof said that the two-story
house and garage were full of the stolen furniture and there were stolen items
in the backyard. He said that he found it “most disconcerting” to see the
furniture outside because the winter weather and elements were destroying
the furniture. Mr. Landshof identified photographs taken of the stolen
furniture at the Whittaker Drive residence. About his identification of the
items found at the Whittaker Drive residence, Mr. Landshof explained that
some of the furniture he had imported from China and were items “no one
else would have had.” He further explained that the items that were still
boxed had labels addressed to “Robert Landshof.” Mr. Landshof stated that
the condition in which he found the furniture was such that he could no longer
sell it.

        Mr. Landshof testified that he saw a truck with a trailer sitting in front
of the Whittaker Drive residence. The bed of the pickup truck was filled with
empty furniture cartons and packing material. He also observed empty boxes
on the trailer. Mr. Landshof identified the list he made while at the Whittaker
Drive residence of each of the furniture items recovered at the residence. On
the inventory pages, he listed the market value of each of the items before
the items were stolen and damaged, with a total value of $76,913 for the
items recovered from the Whittaker Drive residence. As to the amount of
the furniture found at the Whittaker Drive residence, Mr. Landshof estimated
                                      -3-
that the items would have fit into a “twenty-six foot bob truck.” He said that,
at the time, he had only a twenty-foot trailer, so it took multiple trips over the
course of five to six hours for Mr. Landshof to load all of the items at the
Whittaker Drive residence and return the items to his warehouse. Mr.
Landshof stated that he had been unable to sell any of the recovered furniture
due to damage.

        Mr. Landshof testified that, approximately ten days later, he learned
that more furniture had been located in a storage unit, Extra Space Storage,
near Elvis Presley Boulevard in Memphis, Tennessee. Mr. Landshof said
that it was “instantly obvious” to him that the items in the storage unit
belonged to him. He once again made an itemized list of the furniture
recovered from multiple storage units and estimated the total value of the
items at $89,944. Mr. Landshof explained that he calculated the value of the
items in the storage units including the full value of damaged items and the
value of items that were missing from boxes that remained in the storage
units. The value of the items recovered from the storage units was $76,608
with a total amount of $89,944 for both items recovered and items considered
as missing furniture due to the remaining boxes. Mr. Landshof identified
photographs of furniture in the storage units, noting that the items were
thrown into the units and were broken, dragged, and missing parts. Mr.
Landshof confirmed that he did not find one piece of furniture in any of the
units that did not belong to him.

       Mr. Landshof testified that there was a third recovery of his furniture
approximately two months later at a flea market building on Brooks Road.
He stated that this was a “smaller recovery” with all of the furniture unboxed
and set up in a ten by twenty booth. Mr. Landshof stated that, based upon
the three recoveries, approximately twenty percent of the total items stolen
from the warehouse were found.

        On cross-examination, Mr. Landshof testified he did not know either
of the defendants. Mr. Landshof confirmed that his alarm system was broken
during the time of the break-ins and that he had not installed video
surveillance in the warehouse. Mr. Landshof estimated that it would have
taken approximately fifty loads with a pickup truck and trailer to remove all
of the items that had been stolen from the warehouse.

       Mr. Landshof confirmed that he was a sole proprietor and that there
was no corporate entity of Fox Lane Furniture. He said that he had operated
under the name Fox Lane Furniture and Real Furniture Gallery.
                                      -4-
       Lakesha Mitchell, Defendant Mitchell’s sister, testified that [the
petitioner] had been her brother’s friend since childhood. Ms. Mitchell
confirmed that her brother lived at the Whittaker Drive residence in January
2011 with a roommate, “Damien,” and a cousin, “Darryl.” She estimated
that he lived in this residence for approximately three years. She said that
Lavell Mitchell, her father, did not live at the Whittaker Drive residence but
was “over there.” She explained that her father “was like back and forth”
between her “aunty[’s]” residence and the Whittaker Drive residence. Ms.
Mitchell agreed that [the petitioner] was also at the Whittaker Drive
residence “quite often” when she would stop by the residence.

       Ms. Mitchell testified that she frequently went to the Whittaker Drive
residence to see her nephew. During these visits she saw an “[u]nusual
amount[ ] of furniture.” She said there was furniture in the house and in the
front yard, but she denied seeing any boxed furniture. Ms. Mitchell recalled
that Defendant Mitchell was unemployed at this time but explained that he
“cut grass” and hauled away stoves and refrigerators from residences for
money. She stated that Defendant Mitchell also bought items such as
clothing and shoes to resell. Ms. Mitchell agreed that Defendant Mitchell
had also bought furniture for resale.

....

        Tameka Odom, Defendant Mitchell’s sister, testified that in January
2011, Defendant Mitchell, “Darryl,” Damien Gates, and her father Lavell
Mitchell lived at the Whittaker Drive residence. Ms. Odom explained that
Lavell Mitchell was her stepfather but the biological father of her sister, Ms.
Mitchell, and her brother, Defendant Mitchell. She said that “Darryl” was
her cousin and Damien Gates was a friend of the family. Ms. Odom stated
that, in January 2011, Defendant Mitchell had been living at the Whittaker
Drive residence for “some years.” She said that she had often seen [the
petitioner], a family friend, at the Whittaker Drive residence during the
month of January in 2011. She described the Whittaker Drive residence as a
place where “a lot” of people “hung out.”

       Ms. Odom testified that she was doing laundry at the Whittaker Drive
residence on January 13, 2011. She recalled seeing four or five pieces of
boxed furniture in the residence, but she did not see any boxes outside of the
residence. She denied seeing boxes stacked in the kitchen of the residence.
Ms. Odom agreed that she provided the police with a signed statement of
                                     -5-
what she had observed in the Whittaker Street residence on January 13, 2011.
The police statement reflected that Ms. Odom had indicated that she saw
“boxes stacked in the kitchen” and “sofas in the backyard.” She agreed that
the descriptions she provided in the statement were correct even though
inconsistent with her trial testimony. She explained that it had been “so long”
since this event that she could not recall all the details.

        Ms. Odom testified that Defendant Mitchell was unemployed in
January 2011 but “help[ed] people move” furniture and offered lawn services
for income. Ms. Odom again agreed that if her statement to police indicated
that Defendant Mitchell’s lawn service had been unsuccessful, then that
would be correct. Ms. Odom confirmed that Defendant Mitchell owned a
trailer he used to help people move. Ms. Odom agreed that Defendant
Mitchell was also engaged in the sale of merchandise. She said that he sold
“[w]hatever he c[a]me across.” She guessed that he accessed the items for
sale by purchasing the items wholesale but that she “ha[d] no idea” where
Defendant Mitchell acquired the items he sold.

....

       Sherocka Jones testified that she and Defendant Mitchell had two
children together and that, for approximately nine months from the end of
2009 until August 2010, she lived at the Whittaker Drive residence with
Defendant Mitchell. Ms. Jones stated that during this time Defendant
Mitchell’s father, Lavell Mitchell, lived at the residence “off and on.” Ms.
Jones testified that while she lived at the Whittaker Drive residence,
Defendant Mitchell was unemployed but would purchase items and resell
them for income. Defendant Mitchell purchased items such as purses and
clothing from a flea market on Third Street. Upon occasion, Ms. Jones had
accompanied Defendant Mitchell to the flea market and observed him
purchasing items for resale. She said that she had never seen him buy any
items other than purses and clothing.

       Ms. Jones testified that, after moving out of the Whittaker Drive
residence, she returned to the residence on occasion to have Defendant
Mitchell watch their children while she worked. Ms. Jones stated that she
did not go inside the house on these occasions but that Defendant Mitchell
met her at her car to take the children inside. Ms. Jones stated that a family
member contacted her at work on the evening of January 12, 2011, and
advised her that she should go and get her children who were at the Whittaker
Drive residence. When Ms. Jones arrived at the residence, she observed
                                     -6-
police officers and “a lot of trucks.” Upon entry into the house, she was
questioned and then arrested because her name was still listed on the utility
bill. Ms. Jones explained that she had not “transfer[red]” the utilities to
another location because she was staying with a friend at the time. Ms. Jones
testified that during this incident she did not go beyond the front room of the
residence but that she observed that there was “more furniture than was
necessary to furnish the house.”

       Deven Shives testified that he was arrested and charged in this case
along with Defendant Mitchell and [the petitioner]. Mr. Shives explained
that he was not arrested at the Whittaker Drive residence at the time of the
execution of the search warrant but that he was driving in the “Whitehaven
area” when he was pulled over and arrested. Mr. Shives stated that he owned
a “bob truck” that he bought to transport furniture purchased at auctions.
After buying the truck in 2009, he also used it to help move people. Mr.
Shives recalled that he rented his truck to Lavell Mitchell, Defendant
Mitchell’s father, in January 2011. Lavell Mitchell told Mr. Shives that he
needed to rent the truck for one day to help his girlfriend with a move. When
Lavell Mitchell did not return the truck after twenty-four hours, Mr. Shives
drove to Defendant Mitchell’s residence where he observed the truck sitting
out front.

        Mr. Shives testified that Lavell Mitchell met him outside and
explained that there was still some furniture in the back of the truck. When
Lavell Mitchell “raised the back of the truck up,” Mr. Shives observed “a
couple of boxes of furniture . . . like maybe two nightstands and two
dressers.” Mr. Shives agreed to allow Lavell Mitchell to transport the items
to storage and then return the truck. The two men drove to a nearby storage
facility and arranged for a storage unit. Mr. Shives asked Lavell Mitchell for
the $80 he owed for the rental of the truck, and Lavell Mitchell said he did
not have the money. In lieu of a cash payment, Lavell Mitchell gave Mr.
Shives one of the nightstands and one of the dressers and “told [him] to just
give [Lavell Mitchell] another hundred dollars for it.” Mr. Shives said that
he never made the payment because he was thereafter arrested for theft.

       Mr. Shives testified that he put the furniture Lavell Mitchell had sold
him in his storage unit where he also had stored some empty furniture boxes.
Mr. Shives confirmed that this was the only occasion on which he rented his
truck to Lavell Mitchell.



                                     -7-
....

       On cross-examination by [the petitioner’s] attorney, Mr. Shives stated
that he was arrested because there was a question about the ownership of the
furniture found in the back of his truck. Mr. Shives agreed that he had told
police that he was helping someone move that day. This arrest occurred
several weeks after he had retrieved his truck from Lavell Mitchell. Mr.
Shives stated that he was unaware of the search warrant executed on the
Whittaker Drive residence until he saw the defendants in court on these
charges.

       Phillip Collins testified about an interaction that occurred between the
defendants in January 2011. He said he, along with others, were at the
Whittaker Drive residence; however, the conversation discussing furniture
occurred between only the [Defendant Mitchell, the petitioner], Ronnie
Evans, and Mr. Collins. Mr. Collins said that he asked Defendant Mitchell
why there was furniture in the yard and why he did not put the furniture in
storage to prevent the rain from damaging the furniture. He said the men
discussed Extra Space Storage, located near the Whittaker Drive residence,
where Shannon Taylor, Tonio Greer, [Defendant Mitchell, and the petitioner]
already rented storage units. Mr. Collins recalled that during the conversation
he learned that the men wanted to “get rid of” the furniture, but no one
explained why.

       Mr. Collins testified that he provided police with a statement on
January 20, 2011. After reviewing his statement to police, he remembered
that he had stated to the police that the men wanted to get rid of the furniture
“before somebody told.” Mr. Collins said the concern was that someone
might tell the police that the furniture was stolen he “guess[ed].” Mr. Collins
stated that, during this conversation at the Whittaker Drive residence, the
men discussed the fact that Defendant Mitchell and the petitioner had taken
the furniture and that [Defendant Mitchell, the petitioner], Shannon Taylor,
Ronnie Evans, and Lavell Mitchell were all involved in the “burglary.”

       Mr. Collins testified that he stole a few of the items in the yard at the
Whittaker Drive residence from Defendant Mitchell. While he never
discussed his taking items from the yard with Defendant Mitchell, he
believed that Defendant Mitchell suspected that this had occurred. About
how the furniture was moved from the Whittaker Drive residence to the
storage unit, Mr. Collins stated that the defendants used a truck and trailer to

                                     -8-
transport the items at night. He said that he observed the defendants doing
so on more than one occasion.

....

       Henry Schoefield testified that he provided a statement to police on
January 12, 2011, about the stolen furniture. Mr. Schoefield explained that
[the petitioner] had approached him about buying furniture approximately
one week before the police questioned him. Mr. Schoefield talked with [the
petitioner] at the Dodge’s Gas Station located near the Whittaker Drive
residence. The two men exchanged phone numbers, and [the petitioner]
called Mr. Schoefield about the furniture the following day. During the
phone conversation, [the petitioner] told Mr. Schoefield that he had a “deal
for [Mr. Schoefield]” and instructed Mr. Schoefield to meet him at the
Whittaker Drive residence.

       Mr. Schoefield testified that when he arrived at the Whittaker Drive
residence, approximately forty minutes after his phone conversation with
[the petitioner], both defendants were present. [The petitioner] showed Mr.
Schoefield a “coffee end table set, dinette set” that was still boxed in the back
yard. About buying the furniture, Mr. Schoefield told [the petitioner] that “if
[he] get the money” then he would “get up with [the petitioner] later.” Mr.
Schoefield confirmed that he had never told [the petitioner] that he needed
furniture or that he was looking to purchase furniture.

       Mr. Schoefield testified that while at the Whittaker Drive residence
he observed other boxes of furniture, but “a lot of the stuff was covered up .
. . [with] blue plastic.” Mr. Schoefield said that the bulk of the boxed
furniture was outside but that there were four or five boxes inside the
residence as well as unboxed items such as mirrors and decorative pieces.
Mr. Schoefield also described a “mahogany wood marble top” table he
observed in the house. He stated that he was interested in buying the table
but that “the other two ends” were missing.

       On cross-examination by Defendant Mitchell’s attorney, Mr.
Schoefield confirmed that he saw Defendant Mitchell at the Whittaker Drive
residence, but he said that the two did not discuss the furniture. Defendant
Mitchell nodded at Mr. Schoefield but “[k]ept going about his business.” Mr.
Schoefield confirmed that Lavell Mitchell was not present at the residence
when he was looking at the furniture. When confronted with his police
statement indicating that Lavell Mitchell was at the house, Mr. Schoefield
                                      -9-
explained that, during his telephone conversation with [the petitioner], [the
petitioner] indicated that Lavell Mitchell would be with him at the Whittaker
Drive residence. When he arrived, however, he did not see Lavell Mitchell
at the residence. He told the police Lavell Mitchell was present based upon
[the petitioner’s] statement during their phone conversation. Mr. Schoefield
agreed that he did not know from where the furniture boxes came.

       Mr. Schoefield testified that the police questioned him about the
stolen furniture because [the petitioner] told the police that Mr. Schoefield
bought some of the stolen furniture. Mr. Schoefield denied having bought
any furniture from [the petitioner]. Mr. Schoefield agreed that he had been
to the Whittaker Drive residence on a previous occasion when the boxed
furniture had not been there. Mr. Schoefield acknowledged that he and [the
petitioner] had a disagreement over money in May 2010. Mr. Schoefield
stated that their dispute had been resolved long before he went to the
Whittaker Street residence to look at the furniture.

        On cross-examination by [the petitioner’s] attorney, Mr. Schoefield
confirmed that he did not go to the Whittaker Drive residence on the same
day that he spoke with [the petitioner] at Dodge’s Gas Station. After
reviewing his January 12, 2011 statement, which indicated that he walked to
the house with [the petitioner] after meeting him at Dodge’s Gas Station, Mr.
Schoefield explained that he began to walk to the Whittaker Drive residence
with [the petitioner], but, upon remembering he had agreed to give someone
a ride, he returned to the gas station.

....

       Cynthia Jones, a Memphis Police Department investigator, testified
that her involvement in this case began with a telephone call from Mr.
Schoefield. Sergeant Jones recalled that, during the telephone conversation,
Mr. Schoefield disclosed that someone had approached him about buying
furniture while he was at Dodge’s Gas Station. After asking Mr. Schoefield
a few questions about the location of the furniture, she asked him to come to
the precinct and give a statement. Mr. Schoefield provided a statement at the
precinct, and, after the information was verified, police officers executed a
search warrant on the Whittaker Drive residence.

       Sergeant Jones testified that, upon execution of the warrant, she
observed a lot of furniture, both inside and outside of the Whittaker Drive
residence. She identified the inventory list made at the scene of the numerous
                                    - 10 -
items recovered. Sergeant Jones confirmed that some of the furniture was
boxed while other pieces were not. Because most of the boxed items had
Fox Lane Furniture store labels, the police contacted Mr. Landshof for
confirmation that it belonged to him. Mr. Landshof came to the scene and
identified the furniture as items stolen from his furniture warehouse. Some
of the items were taken to the police property room, and the remainder Mr.
Landshof and an employee loaded and transported to another location.

        Sergeant Jones testified that the police took Defendant Mitchell,
Lavell Mitchell, Damon Gates, Sharocka Jones, and Defendant Mitchell’s
two sisters into custody that night. After speaking with Defendant Mitchell’s
sisters, the two women were released from custody. Several days later, on
January 19, 2011, police officers stopped a “white type bob truck.” During
the stop, the police officers learned that the tag was stolen. Sergeant Jones
was later contacted about the stop due to furniture found in the back of the
truck that was consistent with descriptions of the furniture taken from Mr.
Landshof’s furniture warehouse. Sergeant Jones said that the truck was
towed and two individuals, Mr. Shives and Terrence Banks, were taken into
custody that night.

        Sergeant Jones testified that, the following day, January 20, 2011, she
received a phone call from Phillip Collins. Mr. Collins told the sergeant that
he was tired of being “the fall guy” and had heard he was being blamed for
the furniture thefts. Mr. Collins provided a statement at the precinct
indicating that more furniture was being stored at the Extra Space Storage
facility located near the Whittaker Drive residence. Mr. Collins further
provided actual storage unit numbers where the furniture was stored. Police
officers obtained search warrants for these units. Upon execution of search
warrants police officers recovered furniture from storage unit E22, but all of
the furniture had been removed from E20 and all that remained were the Fox
Lane Furniture boxes. Based upon a statement made by the manager on duty
and observations made at the storage facility, officers sought and obtained
another search warrant for unit number D10. The police officers found
additional furniture in that unit.

       Sergeant Jones testified that, at this point in the investigation, the
police formally charged Mr. Shives, Defendant Mitchell, Lavell Mitchell,
[the petitioner], and Ronald Evans with theft of property. Sergeant Jones
interviewed Defendant Mitchell who stated that he had met a man named
“Chris” at the Church’s Chicken located on Elvis Presley Boulevard
approximately a month or a month and a half before. He said the two men
                                    - 11 -
decided to do business together, and Defendant Mitchell purchased all of the
furniture recovered at the Whittaker Drive residence for $1500 from “Chris.”
Defendant Mitchell could not provide any additional information about
“Chris” other than his first name. Defendant Mitchell stated that he
purchased furniture from “Chris” on three or four occasions.

       On cross-examination by Defendant Mitchell’s attorney, Sergeant
Jones denied that Defendant Mitchell ever told her that he bought items
wholesale to resell. When asked “[w]hat was the beef” between Mr.
Schoefield and [the petitioner], Sergeant Jones stated, “I wasn't aware that
there was a beef.” Upon further questioning, she said that Mr. Schoefield
indicated to her that he did not want to be identified because of Defendant
Mitchell’s gang affiliation. Sergeant Jones agreed that there were “a
number” of televisions in the house that Mr. Landshof did not identify as part
of his missing inventory. About Mr. Collins’s phone call to police about the
storage unit, Sergeant Jones recalled that Mr. Collins stated that he too had
rented a storage unit, but Sergeant Jones never searched the unit Mr. Collins
referenced.

        On cross-examination by [the petitioner’s] attorney, Sergeant Jones
testified that she was able to contact Mr. Landshof through information he
had provided on the police reports he had filed related to the break-ins of his
warehouse. At the time of Mr. Schoefield’s phone call, Sergeant Jones was
unaware of any burglaries involving furniture. She, however, spoke with two
different supervisors, and one of them indicated that there were several
reports of burglaries involving a furniture store made at the Raines Station
police precinct. Sergeant Jones agreed that there were also items stolen from
Fox Lane Furniture that were recovered at a flea market booth. Based on the
investigation, it appeared that the flea market booth had been rented to Mr.
Shives.

       Sergeant Jones testified concerning Mr. Schoefield’s statement at the
police precinct about going to see the furniture. She said that Mr. Schoefield
told her that [the petitioner] approached him at Dodge’s Gas Station about
furniture, and the two men walked to the Whittaker Drive residence. She
said that Mr. Schoefield made no mention of exchanging phone numbers and
going to the Whittaker Drive residence the following day. Sergeant Jones
recalled that Defendant Mitchell, Lavell Mitchell, David Gates, Darrell
Evans, Lakesha Mitchell, Tameka Odom, and Sherocka Jones were all
present during the execution of the search warrant. After speaking with all
of these witnesses, Sergeant Jones requested on January 14, 2011, that [the
                                    - 12 -
petitioner], Phillip Collins, and Ronald Evans be located. Sergeant Jones
confirmed that she learned from an Extra Space Storage manager that
Seandolyn Shives never used her storage unit, E22, after she rented it but that
her brother Mr. Shives used the unit. Sergeant Jones agreed that, on the day
of Mr. Shives’s arrest, the entry report from the storage unit showed that there
were multiple entries to the property for unit E22. Sergeant Jones confirmed
that E22 was the unit that had only boxes remaining when the search warrant
was executed.

        Defendant Mitchell testified that in 2011 he lived in a residence
located on Whitaker Drive with Damon Gates and Darrell Evans. He stated
that he had moved into the residence in 2009. Defendant Mitchell explained
that Damon Gates was his cousin and Darrell Evans was his friend.
Defendant Mitchell stated that the utilities for the residence were in the name
of Sharocka Jones, the mother of two of his six children. Defendant Mitchell
stated that at the time of these events he supported himself by mowing yards,
selling scrap metal, selling purses and shoes, and renting his trailer.
Defendant Mitchell explained that he purchased items to resell at a flea
market or auction. He said that he has been buying and reselling items as a
source of income for ten years.

       Defendant Mitchell testified that, in November 2010, he met a man at
Church’s Chicken on Elvis Presley Boulevard in Memphis, Tennessee. The
man pulled Defendant Mitchell aside and asked if he was interested in buying
any furniture. Defendant Mitchell responded, “I’ll see, you know, I’ll check
back with you later on.” Defendant Mitchell took the man’s phone number
and later met the man at a flea market in Westwood. Defendant Mitchell
paid $750 for “a couple of” highboys, a dresser, a nightstand, a couch, and a
“couple of beds,” purchased from the man’s U–Haul truck. Several weeks
later Defendant Mitchell called the man and arranged to buy more furniture.
Defendant Mitchell explained that he was “remodeling and refurnishing” his
home at the time because he had “just kind of moved.”

       Defendant Mitchell testified that he had never stored items at the Extra
Space Storage facility nor had he ever asked someone to rent a unit for his
use. He acknowledged that his father, Lavell Mitchell, had a unit at the Extra
Space Storage facility but denied ever having been to the unit or knowing
what items his father stored there. Defendant Mitchell recalled that his father
borrowed his truck and trailer on one occasion to help his girlfriend move.
Defendant Mitchell denied having “a problem” with Mr. Schoefield but

                                     - 13 -
explained that Mr. Schoefield and [the petitioner] had an issue and that Mr.
Schoefield knew the defendants to be friends.

        Defendant Mitchell testified that Mr. Schoefield had been to the
Whittaker Drive residence during the summer of 2010 but not since then. He
denied any knowledge of Mr. Schoefield being with [the petitioner] at the
residence to look at furniture. Defendant Mitchell denied any gang
affiliation. Defendant Mitchell explained that there were flattened boxes that
he had placed in his trailer outside the house from the furniture he had
purchased for his home. Defendant Mitchell denied that there was a blue
tarp covering boxes in his yard and denied that there was a great deal of
furniture in his house. Defendant Mitchell described the furniture as in good
shape. When asked by his attorney, “Now, [your house] has been described
as overstuffed, your house was overstuffed, there’s more furniture than you
would need but you have been buying and selling, hadn’t you?” Defendant
Mitchell responded that he had sold a couple of nightstands and a bed to a
friend. He said that the friend was over around Christmas to play cards and
commented that she liked the furniture pieces and so Defendant Mitchell sold
the items to her. Defendant denied any knowledge that the items were owned
by Mr. Landshof.

        Defendant Mitchell testified that he did not believe he was getting a
“too good to be true deal” when he bought the furniture. He explained that
he was not knowledgeable about furniture and mostly dealt with clothing,
shoes, and purses. Defendant Mitchell stated that he paid the man $750.00
the first trip and $850.00 for the items he purchased during his second trip to
meet with the man. When asked if he thought that the items could have been
stolen, Defendant Mitchell responded, “not necessarily.” Defendant
Mitchell stated that his father, Lavell Mitchell, did not live with him at the
time but “visit[ed] a lot.” He denied ever having a conversation with Lavell
Mitchell or anyone else about a burglary. He denied using his trailer to
transport stolen furniture or loaning his trailer for such use.

       On cross-examination, Defendant Mitchell agreed that he bought two
highboys, a dresser, two nightstands, two beds, and a couch the first time he
met with the man selling furniture from his U–Haul. During the second trip,
he purchased a sectional couch, two more beds, “more” nightstands, a mirror,
a patio set, and two armoires for $850. He added that he also purchased a
drummer boy and “another kind of Christmas thing” that he was not sure
“what it was.” He also added that he purchased a cherry table with a marble
top. Defendant Mitchell agreed that he had negotiated the price both times
                                    - 14 -
         and thought they were fair prices. Defendant Mitchell described “Chris,” the
         man he had purchased the furniture from as six foot one or two inches tall,
         and brown-skinned, with a “low haircut.” Defendant Mitchell stated that he
         met “Chris” mid-November 2010. When asked the name of the friend he
         sold some of the furniture to he said, “[a] girl named Teresa” and could not
         provide a last name. Defendant Mitchell denied that any one else had sold
         furniture from his house, stating that there was not any furniture at his
         residence to be sold. Defendant Mitchell reviewed all the photographs taken
         at his residence on the night of the search warrant and stated that he
         recognized all the pictures as photographs of his home on the night of January
         12, 2011.

                On redirect examination, Defendant Mitchell stated that there were
         items, such as wrought iron doors, clothing, MLGW meters, and pictures that
         were already in the house at the time he moved in.

                After hearing the evidence, the jury convicted Defendant Mitchell and
         [the petitioner] of theft of property valued at more than $60,000. At a
         subsequent hearing, the trial court sentenced Defendant Mitchell to eight
         years, suspended to ten years of probation after service of ten months and
         twelve days. The trial court sentenced [the petitioner] to serve thirty years
         of incarceration as a career offender.

   State v. Mario Norfleet, No. W2014-00780-CCA-R3-CD, 2015 WL 7566745, at *1-11
   (Tenn. Crim. App. Nov. 23, 2015), perm. app. denied (Tenn. Mar. 23, 2016).

   II.      Post-Conviction Hearing

       On March 20, 2017, the petitioner filed a pro se petition for post-conviction relief.
After the appointment of counsel, the petitioner filed an amended petition, arguing trial
counsel was ineffective for failing to adequately cross-examine the State’s witnesses,
failing to properly investigate the petitioner’s case, and failing to properly inform the
petitioner of the nature of the charges and the potential punishment the petitioner was
facing. A hearing on the petition was held on November 8, 2019, and January 17, 2020.

        The first witness to testify at the post-conviction hearing was the petitioner. The
petitioner stated that he was incarcerated for three years in the State penitentiary in
Whiteville, Tennessee, while awaiting trial in this matter. According to the petitioner, trial
counsel only came to meet with him once or twice while he was in Whiteville. However,
trial counsel met with the petitioner each time he was in court. During each of their
meetings, they would talk about the petitioner’s case. Despite these meetings, the
                                             - 15 -
petitioner claimed that trial counsel never discussed trial strategy with him. The petitioner
testified, “I went over and told him about the trial or what happened from A to Z, but his
defense or how he’s going to represent me in trial he didn’t never go over it with me as far
as no strategy.” In addition to trial counsel visiting him in Whiteville, the petitioner
testified that two investigators from trial counsel’s office visited him in Whiteville to
discuss his case.

        The petitioner also testified that he informed trial counsel that the petitioner’s
brother, James Baker, was his “alibi witness.” According to the petitioner, trial counsel
told him that his “brother was going to testify.” Mr. Baker was present at trial every day,
but trial counsel never called him as a witness.

        Next, the petitioner addressed his claim that trial counsel failed to adequately cross-
examine Henry Schoefield. The petitioner and Mr. Schoefield were friends; however, the
two had been “beefing on the streets” around the time the petitioner was arrested in the
instant matter. According to the petitioner, it was because of his issue with Mr. Schoefield
that Mr. Schoefield called the police and gave them the petitioner’s name in connection to
the thefts. The petitioner stated he informed trial counsel of his “beef” with Mr. Schoefield
on “day one.”

        In addition to his claims that trial counsel did not meet with him enough, failed to
call his brother as an alibi witness, and failed to adequately cross-examine Mr. Schoefield,
the petitioner also claimed trial counsel was ineffective for failing to advise him that he
would be sentenced as a career offender if convicted at trial, failed to file a written motion
requesting jury instructions for certain lesser-included offenses, and failed to file a motion
to suppress.

       On cross-examination, the petitioner admitted he was able to tell trial counsel
everything he knew “about the facts of the case and the evidence that would be useful in
the case,” including telling trial counsel “in detail” what he believed his trial strategy
should be. The petitioner also admitted trial counsel presented proof at trial outlining the
petitioner’s “beef” with Mr. Schoefield.

        According to the petitioner, his brother, Mr. Baker, would have been able to refute
the claims made by Mr. Schoefield that the petitioner tried to sell him furniture. The
petitioner stated that had Mr. Baker been called at trial he would have testified that the
petitioner was with him at his apartment the entire day on the day Mr. Schoefield claimed
he met with the petitioner and the petitioner tried to sell him some of the stolen furniture.
The petitioner also admitted, however, that his brother was working as a truck driver during
that time and was not home every day. When the petitioner asked trial counsel to call Mr.
Baker, trial counsel informed the petitioner that they did not need him. The petitioner
                                            - 16 -
testified he later learned from his mother and brother that trial counsel had told them he
could not call Mr. Baker because he had been sitting in the audience each day of trial.

        Trial counsel was the next witness to testify at the post-conviction hearing. Initially,
trial counsel noted that he had a “very limited memory” of his representation of the
petitioner as it had been eight years since the petitioner was initially indicted. Despite his
limited memory, trial counsel testified as to the facts of the petitioner’s case and recalled
meeting and discussing the petitioner’s case with him each time the petitioner was in court.
During these discussions, they discussed trial strategy, including the petitioner’s claim that
Mr. Schoefield called the police because the two had an “ongoing beef.” Unfortunately,
there was not “a lot of proof of that outside of [the petitioner] saying it, . . . no crime reports,
no police reports, no video, ten years ago no cellphones, you know, no video on the cell
phone, kind of stuff.” Therefore, the best proof trial counsel could present to the jury was
either the petitioner’s testimony or have Mr. Schoefield admit to it on cross-examination.
Based on the lack of proof supporting the petitioner’s suggested defense, trial counsel made
the decision, based on his experience, to challenge the valuation of the items stolen.

        Trial counsel did not recall the petitioner informing him that he had an alibi witness.
However, trial counsel did note that had the petitioner informed him that his brother was
his alibi witness, trial counsel would have

       explained to [the petitioner] that would have been a defense that would be
       absolutely unreasonable to put on, because it was so – it would have been so
       self-serving that no reasonable juror would believe it. And if he ran [an] alibi
       [defense], then we would be losing the ability to maintain the integrity with
       the jury and argue that either he didn’t actually possess the stolen goods or
       he should only be held responsible for a lower amount of the theft.

Additionally, trial counsel noted that in his twenty years as a criminal defense attorney,
alibi defenses “are almost 100 percent rejected by the jury.”

         The final witness to testify was the petitioner’s brother, James Baker. When asked
if he had “any information on this case,” Mr. Baker stated, “[j]ust basically, they had got
into it, [the petitioner] called me, I went and picked [the petitioner] up, that was over there
arguing, days before all this transpired, when they got this case.” Mr. Baker also testified
there was one specific witness in the case that had a problem with the petitioner, but Mr.
Baker did not actually name that witness. According to Mr. Baker, trial counsel told him
that he would testify at trial, but on the last day of trial, trial counsel informed Mr. Baker
he could not testify “because I had been in the courtroom every day.”



                                              - 17 -
        At the conclusion of Mr. Baker’s testimony and after hearing arguments from the
parties, the post-conviction court took the matter under advisement. On April 24, 2020,
the post-conviction court entered a written order denying the petition for post-conviction
relief. This timely appeal followed.

                                          Analysis

        On appeal, the petitioner contends the post-conviction court erred in finding he
received the effective assistance of counsel. Specifically, the petitioner argues that trial
counsel was ineffective for failing to call the petitioner’s brother as an alibi witness and
that “trial counsel’s lack of communication and [the] petitioner’s lack of understanding of
his case were tantamount to ineffective assistance of counsel.” The State submits the
petitioner failed to meet the burden required of him, and therefore, is not entitled to relief.
Upon our review of the record and the applicable law, we affirm the ruling of the post-
conviction court.

        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting the standard
for determining ineffective assistance of counsel applied in federal cases is also applied in
Tennessee). The Strickland standard is a two-prong test:

              First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
                                            - 18 -
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       On appeal, the petitioner contends trial counsel was ineffective “mainly due to a
disagreement about the strategy for defense including the exclusion of a potential witness,”
James Baker. In support of his claim, the petitioner argues that Mr. Baker testified during
the post-conviction hearing that the petitioner and Mr. Schoefield had been fighting and
“that may have influenced his testimony at trial against [the petitioner.]” However, while
such could be inferred from Mr. Baker’s testimony at the post-conviction hearing, Mr.
Baker did not directly name Mr. Schoefield or claim Mr. Schoefield’s testimony was
influenced at trial based on an argument with the petitioner. Rather, when questioned about
whether he had information relevant to the petitioner’s trial, the following exchange
occurred:

       Counsel:     If you can recall, I understand it’s been some time now that’s
       passed between this. But in this matter on [the petitioner], did you have any
       information on this case?

       Mr. Baker:    I did.

       Counsel:      Could you relay that information, Mr. Baker.
                                            - 19 -
       Mr. Baker: Just basically, they had got into it, he called me, I went and
       picked him up, that was over there arguing, days before all of this transpired,
       when they got this case.

       Counsel:     And specifically, one of the witnesses in this case had a
       problem with [the petitioner]?

       Mr. Baker:    Right.

       At no point during his very brief testimony did Mr. Baker name Mr. Schoefield nor
did he claim Mr. Schoefield’s trial testimony was influenced by an alleged argument with
the petitioner. While, when viewed in light of the petitioner’s testimony at the post-
conviction hearing, one might infer from Mr. Baker’s testimony that he was referring to
Mr. Schoefield and that he believed Mr. Schoefield’s testimony was influenced by this
argument, such an inference is not sufficient to meet the burden required of the petitioner
to prove his factual allegations by clear and convincing evidence.

       Trial counsel testified that while he was aware of the petitioner’s claim that Mr.
Schoefield testified based on their dispute, trial counsel could not recall the petitioner ever
informing him that Mr. Baker had information concerning the dispute. Furthermore, Mr.
Schoefield was questioned about his dispute with the petitioner at trial. He admitted that
the two had a disagreement about money but stated that the dispute had been resolved “long
before” the petitioner approached him about buying furniture.

       In addition to the vagueness of Mr. Baker’s testimony, the petitioner’s claim that
Mr. Schoefield “called the police on him” and testified against him because of this dispute
over money is not supported by the trial record. According to the proof presented at trial,
Mr. Schoefield testified that he was only questioned by the police “about the stolen
furniture because [the petitioner] told the police that Mr. Schoefield bought some of the
stolen furniture.” State v. Mario Norfleet, No. W2014-00780-CCA-R3-CD, 2015 WL
7566745, at *8.

        Based on the lack of proof supporting the petitioner’s allegation that Mr. Schoefield
had an issue with the petitioner and testified against the petitioner based on “a beef”
between the two, the petitioner has failed to establish deficient performance on the part of
trial counsel. However, even if counsel should have called Mr. Baker as a witness, the
petitioner cannot establish prejudice. As noted supra, Mr. Schoefield was questioned about
his dispute with the petitioner, and contrary to the petitioner’s claim, Mr. Schoefield did
not turn the petitioner in to the police. Rather, Mr. Schoefield was only interviewed by the
police because the petitioner told the police that Mr. Schoefield bought some of the stolen
                                            - 20 -
property. When viewed in light of the overwhelming proof of the petitioner’s guilt, the
petitioner has failed to prove that the outcome of his trial would have been different had
Mr. Baker been called as a witness. Thus, the petitioner failed to meet the burden required
of him and is not entitled to relief.

                                       Conclusion

       Based on the foregoing reasoning and authorities, we affirm the judgment of the
post-conviction court.




                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                          - 21 -